Order entered November 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00682-CV

                             SUSAN ANN FISHER, Appellant

                                              V.

     MEDICAL CENTER OF PLANO, ALIREZA ZAFARMAN ATEF, M.D.,
 SALMAN WAHEED, M.D., RAY J. DELGADILLO, R.T., ANNE W. HANDLEY, R.N.,
      CYNTHIA CARTER, R.N., AND MICHAEL ALLEN, R.T., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01240-2016

                                          ORDER
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart

       Before the Court is appellant’s November 3, 2016 motion requesting that the Court allow

her to file a brief without the clerk’s record. Based on this Court’s opinion of this date, we

DENY the motion.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE